Dissenting. Opinion by
Mr. Justice Cohen:
The majority opinion has held, that our courts have jurisdiction to issue a . writ of mandamus compelling the.reinstatement.ofnn.ousted committeeman of a political. party despite the fact that no. vacancy in that position, exists. In so holding, the majority have overlooked one crucial fact — that -before the outsiders can get in, the insiders must be ordered out. And this, I am, afraid) no court should .ever accomplish by writ of mandamus;. Indeed, plaintiffs themselves have averred that following their removal'from office, two successors were appointed. It is obvious then that what plaintiffs seek is to test; the. right of their successors to the offices.. In Pennsylvania it .is time-honored that where a determination as .to right or title. to . public office is sought the exclusive remedy is. quo warranto. 11 Standard Pennsylvania Practice 334. Mandamus will not lie to .try .title to an office in which there is already an incumbent. Commonwealth ex rel. Davis v. Blume, 307 Pa. 406, 161; Atl. 551 (1932). In Davis, Mr. Justice Maxey declared: “Relator is attempting to secure the. ouster of defendant from the .office of which, appellee says, the latter is now. the de facto incumbent, with a view thereafter, if he is successful in this proceeding, of securing his own reinstatement. The remedy directed to this end is plainly the one employed, quo warranto, in order to determine the validity of defendant’s *205claim to be entitled to collect the borough taxes.” 307 Pa. 412, 161 Atl. 552.
As recently as 1964 I stated for a unanimous Court in McCracken v. Bissett, 415 Pa. 303, 203 A. 2d 481 (1964), a case in which duly elected school directors who had been refused the right to sit as members of the school board brought a bill in equity seeking an order to compel their seating as members or to oust their successor: “Prior to the filling of the vacancy, mandamus would have been the proper action to compel the temporary chairman at the original meeting to seat the duly elected and qualified school directors. Since the school board has filled the vacancy, quo warranto would now be the proper proceeding to test the action of the board in filling the vacancy with one other than the duly elected and qualified school directors.” 415 Pa. 305, 203 A. 2d 481. I maintain that the rule therein enunciated controls the instant matter. Indeed, in Carroll Township School Board Vacancy Case, 407 Pa. 156, 180 A. 2d 16 (1962), Mr. Justice Musmanno, also speaking for a unanimous Court, held that where an ousted duly-elected school director is asserting his right to office as opposed to his appointed successor, quo warranto is the exclusive procedure to determine the question.
I recognize that confusion in the law has been created by the case of Commonwealth ex rel. v. Gibbons, 196 Pa. 97, 46 Atl. 313 (1900), wherein an ousted duly-elected school director sued in mandamus for the restoration of his position and the ouster of his successor. The Court determined that because there was no contest as to plaintiff’s original title to his seat under a valid election, but only as to the legality of his ouster for alleged willful absence from meetings, the remedy was mandamus to prevent his further unlawful exclusion. The Court reasoned that the remedy of quo warranto against the successors was not applicable because *206the title of the successor was not in issue. I disagree with the Court in Gibbons and believe that the Carroll Township and McCracken cases have overruled that decision. In my view, the issue is title to office and due process demands that the succeeding office holder be accorded ample notice of and opportunity to appear in proceedings which seek to declare vacant the office of which he is the current occupant. Indeed, our courts have refused to allow a mandamus action to compel the installation of one person in an office in which there is already an incumbent for to do so would be to try the latter’s title to office in a proceeding to which he is not a party. Commonwealth ex rel. v. Gibson, 316 Pa. 429, 175 Atl. 389 (1934); Caffrey v. Caffrey, 28 Pa. Superior Ct. 22 (1905). See Carroll Township School Board Vacancy Case, supra.
In my opinion, there is in this case a patent nonjoinder of necessary parties in interest so that even though the mandamus action be resolved in favor of plaintiffs there would still not be a final determination, for as the majority opinion leaves this matter, the successors still have the right to proceed in quo warranto against the present plaintiffs. Accordingly, I would affirm the order of the lower court and would require plaintiffs, in order to avoid a circuity of actions, to proceed in quo warranto, joining all parties in interest pursuant to the principle of equity practice that when the court has obtained jurisdiction of the subject matter, it shall include all parties to it and make a final determination of the whole. 11 Standard Pennsylvania Practice 361.
I dissent.